Citation Nr: 1601084	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  12-18 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.	Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for residuals of a hysterectomy.

2.	Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to headaches.

3.	Entitlement to a rating in excess of 10 percent for maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1987 to August 1996.

This matter is on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled to testify at a hearing before a Veteran's Law Judge at the RO in September 2015, but failed to appear.  However, the letters sent to the Veteran in August and September 2015 notifying her of her impending hearing were not sent to the correct address.  While a confirmation letter was sent to the Veteran's current address in November 2015, she did not respond.  Per the instructions in the letter, if the Veteran did not respond, the Board would rely on her "previous selections."  

According her June 2012 VA Form-9, which is the last correspondence VA has received from Veteran, she stated that she desires a hearing before a member of the  Board at the local RO.  38 C.F.R. §§ 3.103 (2015).  Therefore, the Board must remand the claims in order to provide her a hearing before a member of the Board at the RO, either in person or via videoconference, if she so chooses.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in accordance with 38 C.F.R. § 20.704, which may be conducted either in person or by video communication if the Veteran so chooses.  38 C.F.R. § 20.200(e).  

The RO should verify the Veteran's current address of record, and notice of the hearing should be mailed to her known address of record and to her representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014 & Supp. 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

